DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (claim 5) in the reply filed on February 09, 2022is acknowledged. Claims 6-10 drawn to non-elected species are now withdrawn. Claims 1-20 are pending and claims 1-5 and 11-20 are under examination in this Office action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 17, 20129is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on September 17, 2019 are accepted.


Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  
Claims 1 and 19 recites “control emission of the second light” in line 10 and line 7, respectively, that should be corrected to –control the emission of the second light-- to properly link to the emission of the second light recited in the limitation of line 4, i.e., “emit a second light”. 
Claim 19 recites “control emission of the second light” in line 7 that should be corrected to –control the emission of the light-- to properly link to the emission of the light recited in the limitation of line 2, i.e., “a light source configured to emit light”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 12: Claim limitation “an output part configured to output an estimation result of the blood pressure” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “part” coupled with functional language “to output” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Claim 12: “an output part” refers to the specification, PG Pub US 2020/00085323, [0074]: to this end, the output part 370 may include a display, a speaker, a vibrator, and the like.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Clam 1 recites in line 4 and line 10-11 “a second light source configure to emit second light and the emission of second light from the second light source is controlled based on the measured contact force”. These limitations render the scope of the claim indefinite. The utility of the second light source and the controlling of the emission of the second light is unclear. 
The utility of the claimed apparatus is for measuring blood pressure. However, claim 1 does not recite any link of the second light source and the control of its emission to the blood pressure measurement. In claim 1, the blood pressure is based on the contact force and the pulse wave. The pulse wave is measured based on the first light, and the contact force is measured by the force measurer. Neither of the second light 
The same rejection applies to claim 13 for reciting an equivalent limitation of “controlling emission of a second light from a second light source based on the measured contact force” in lines 5-6.
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-2, 11-14 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asvadi et al., US 2021/0244297A1, hereinafter Asvadi.

Claim 1.  Asvadi teaches in FIGS.1&2 “an apparatus (10, 20) for measuring blood pressure” ([0030]: FIGS. 1 and 2 illustrate an apparatus 100 for determining a blood pressure measurement for subject 102), the apparatus comprising: 
“a pulse wave measurer (10, 20)” ([0020]: the optical properties of blood can be measured (such as in the pulse wave velocity technique)) comprising: 
“a first light source (114, the at least one other emitter) configured to emit a first light (112); a second light source (114, the at least one emitter) configured to emit a second light (108)” ([0042]: the light source 114 may comprise more than one light emitter, where at least one light emitter is configured to emit light 108 of the first wavelength range and at least one other light emitter is configured to emit light 112 of the second wavelength range) – the light emitter that emit light of the second wavelength is the “first light source” as claimed; and the light emitter that emit light of the first wavelength is the “second light source” as claimed; and 
“a photodetector (106) configured to measure a pulse wave signal of an object based on the first light emitted by the first light source onto the object and returning from the object” ([0033]: The processor 104 of the apparatus 100 is configured to determine a pulse amplitude from the measurements of light intensity at the range of applied forces; [0037]: the light sensor 106 may be further configured to acquire measurements of the intensity of light 112 of a second wavelength range reflected from the skin 110 of the subject 102); 
116) configured to measure a contact force between the object and the pulse wave measurer” ([0047]: As illustrated in FIG.1 and FIG. 2, according to some embodiments, the system 10, 20 may comprise a force sensor 116. The force sensor 116 can be configured (or arranged) to measure the range of forces at which the light sensor 106 is applied to the skin 110 of the subject 102); and 
“a processor (104) configured to control emission of the second light from the second light source based on the measured contact force” ([0019]: the computer or processor is caused to perform the method described; and [0057]: the intensity of light 108 of the first wavelength range changes as a function of the force…the intensity of light 108 of the first wavelength range is dependent on the force at which the light sensor is applied to the skin 110 of the subject 102), and 
“to estimate a blood pressure of the object based on the measured pulse wave signal and the measured contact force” ([0033]: The processor 104 of the apparatus is configured to analyze the determined pulse amplitudes to determine the systolic/diastolic blood pressure measurement based on the applied force).  

Claim 13. Asvadi teaches in FIG.4 “a method for measuring blood pressure” ([0026]: FIG.4 is a flow chart illustrating a method for determining a blood pressure measurement for a subject), the method comprising: 
“measuring, by using a pulse wave measurer (10, 20), a pulse wave signal of an object based on a first light emitted by a first light source onto the object and returning from the object” ([0033]: The processor 104 of the apparatus 100 is configured to determine a pulse amplitude from the measurements of light intensity at the range of applied forces; [0037]: the light sensor 106 may be further configured to acquire measurements of the intensity of light 112 of a second wavelength range reflected from the skin 110 of the subject 102); 
“measuring a contact force between the object and the pulse wave measurer” ([0047]: As illustrated in FIG.1 and FIG. 2, according to some embodiments, the system 10, 20 may comprise a force sensor 116. The force sensor 116 can be configured (or arranged) to measure the range of forces at which the light sensor 106 is applied to the skin 110 of the subject 102); 
“controlling emission of a second light from a second light source based on the measured contact force” ([0019]: the computer or processor is caused to perform the method described; and [0057]: the intensity of light 108 of the first wavelength range changes as a function of the force…the intensity of light 108 of the first wavelength range is dependent on the force at which the light sensor is applied to the skin 110 of the subject 102); and 
“estimating a blood pressure of the object based on the measured pulse wave signal and the measured contact force” ([0033]: The processor 104 of the apparatus is configured to analyze the determined pulse amplitudes to determine the systolic/diastolic blood pressure measurement based on the applied force).  

Claim 19. Asvadi teaches in FIGS.1&2 “an apparatus (10, 20) for measuring blood pressure” ([0030]: FIGS. 1 and 2 illustrate an apparatus 100 for determining a blood pressure measurement for subject 102), the apparatus comprising: 
114) configured to emit light” ([0041]: the light source 114 may be configured to emit light 108 of the first wavelength range, which is subsequently reflected from the skin 110 of the subject 102); 
“a pulse wave measurer (10, 20) configured to measure a pulse wave signal of an object by using the light emitted by the light source” ([0030]: The processor 104 of the apparatus 100 is configured to acquire, from the light sensor (or light detector 106), measurements of an intensity of light 108 of a first wavelength range reflected from the skin 110 of the subject 102; and [0033]: the processor 104 of the apparatus 100 is configured to determine a pulse amplitude from the measurements of light intensity at the range of applied forces); 
“a force measurer (116) configured to measure a contact force between the object and the pulse wave measurer” ([0047]: As illustrated in FIG.1 and FIG. 2, according to some embodiments, the system 10, 20 may comprise a force sensor 116. The force sensor 116 can be configured (or arranged) to measure the range of forces at which the light sensor 106 is applied to the skin 110 of the subject 102); and 
“a processor (104) configured to control emission of the light by the light source based on the measured contact force” ([0019]: the computer or processor is caused to perform the method described; and [0057]: the intensity of light 108 of the first wavelength range changes as a function of the force…the intensity of light 108 of the first wavelength range is dependent on the force at which the light sensor is applied to the skin 110 of the subject 102), and 
[0033]: The processor 104 of the apparatus is configured to analyze the determined pulse amplitudes to determine the systolic/diastolic blood pressure measurement based on the applied force).  

Claims 2 and 14. Asvadi further teaches that
“the first light is an infrared light, and the second light is a light of a green wavelength or a red wavelength” ([0037]: the second wavelength range may be an infrared wavelength range; and [0036]: the first wavelength range can be a green wavelength range) - the light of the second wavelength is the “first light” as claimed; and the light of the first wavelength is the “second light” as claimed.  


Claims 11 and 17. Asvadi further teaches that the processor is further configured to,
“based on the measured contact force, determine a contact pressure between the object and the pulse wave measurer, and estimate the blood pressure of the object based on the determined contact pressure and the measured pulse wave signal ([0067]: the systolic blood pressure measurement for the subject 102 may be determined based on the applied force…by multiplying the applied force…with gravitational acceleration and dividing by an area of the skin to which the force is applied to obtain a value for the applied pressure, which can then be converted into a blood pressure value).  

Claims 12 and 18. Asvadi further teaches 
“an output part configured to output an estimation result of the blood pressure” ([0055]: the user interface can be configured to render 9e.g., output, display, or provide) any one or more of…a determined systolic blood pressure measurement, a determined diastolic blood pressure measurement, or any other information, or any  combination of information).  

Claim 20. Asvadi further teaches that
“the light source emits a visible light” ([0037]: the light 112 of the second wavelength range may comprise light 112 of a wavelength in a range from 620 nm to 700 nm).  
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Asvadi et al., in view of Ikebe et al., US 2017/0143210 A1, hereinafter Ikebe.

Claims 3 and 15. Asvadi teaches all the limitations of claims 1 and 13, respectively, including “to control emission of the light by the light source based on the measured contact force” (Asvadi: [0019] and [0057]).
Asvadi does not teach that the processor is further configured to compare the measured contact force with a target force, and the controlling is based on a result of the comparison.  
However, in an analogous optical-based pulse wave and blood pressure measurement device and method field of endeavor, Ikebe teaches that the processor is further configured to 
“compare the measured contact force with a target force, and the controlling is based on a result of the comparison” ([0018]: The infrared sensor control section drives the infrared sensor section when a contact force of the infrared sensor section pressing the living organism is within the predetermined range; and [0041]: FIG.2(b), the infrared sensor 11 includes a tabular prism 23. An opposed pair of sided surfaces of the prism is slopes. A first light emitting device is set on one slope) – since the light emitting device is part of the infrared sensor section, and the control section drives, i.e., controls, the infrared sensor only when the force is within the predetermined range, it is considered that the contact force is compared to the predetermined range (i.e., “a target force” as claimed), and the infrared sensor that includes the light emitter is controlled when the contact force is within the predetermined range (i.e., “based on a result of the comparison” as claimed).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device or method of Asvadi employ such a feature of “compare the measured contact force with a target force, and the controlling is based on a result of the comparison” as taught in Ikebe for the advantage of “output appropriate light intensity data; accurately measure the component concentration of the living organism utilizing only the light intensity data that reflects the state of the living organism amount the light intensity data output by the pluratliy of in the infrared sensor sections; no waste of the electric power for driving the infrared sensor section, and drive the infrared sensor section while saving resources”, as suggested in Ikebe, [0018].

Allowable Subject Matter
Claims 4, 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation recited in claims 4 and 16 in regard to the feature of the target . 
The following is a statement of reasons for the indication of allowable subject matter:  the limitation recited in claim 5 in regard to the feature of how the amount of the second light is changed based on the comparison of the measured contact force to the target force, is not taught or disclosed in the prior arts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YI-SHAN YANG/Primary Examiner, Art Unit 3793